 Case 1:20-cv-00036-HYJ ECF No. 123, PageID.1183 Filed 09/21/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

CHARLES JONES, as Personal Representative
of the Estate of WADE JONES, deceased,

              Plaintiff,                                   Case No.: 1:20-cv-00036
       v.                                                  Hon. Judge Hala Y. Jarbou
                                                           Magistrate Judge Sally J. Berens
KENT COUNTY, et al.,

              Defendants.
                                                                /

BUCKFIRE LAW FIRM                          CHAPMAN LAW GROUP
Jennifer G. Damico (P51403)                Ronald W. Chapman Sr., M.P.A.,
Attorney for Plaintiff                     LL.M. (P37603)
29000 Inkster Road, Suite 150              Devlin Kyle Scarber (P P64532)
Southfield, MI 48034                       Attorney for Corizon Defendants
(248) 569-4646                             1441 West Long Lake Rd., Suite 310
(248) 569-6737 (fax)                       Troy, MI 48098
Jennifer@buckfirelaw.com                   (248) 644-6326
                                           rchapman@chapmanlawgroup.com
                                           dscarber@chapmanlawgroup.com

VARNUM LLP
Peter Smit (P27886)
Timothy E. Eagle (P38193)
Kyle P. Konwinski (P76257)
Attorney for Kent County Defendants
P.O. Box 352
Grand Rapids, MI 49501
(616) 336-6537
pasmit@varnumlaw.com
teeagle@varnumlaw.com
kpkonwinski@varnumlaw.com
____________________________________________/

 STIPULATION AND ORDER OF DISMISSAL OF DEFENDANTS MCGINNIS ONLY
             AND DISMISSAL OF COUNT II (MONELL CLAIM)

       It is hereby stipulated and agreed that Plaintiff's claims against Defendant Rebecca

McGinnis, may be dismissed with full prejudice and without costs.


                                              1
 Case 1:20-cv-00036-HYJ ECF No. 123, PageID.1184 Filed 09/21/21 Page 2 of 4




       It is further stipulated and agreed that Count II may be dismissed in its entirety with full

prejudice and without costs.

       IT IS SO STIPULATED AND AGREED.



                                                     BUCKFIRE LAW FIRM
                                                     Attorneys for Plaintiff


Dated: September 21, 2021                            By:    /s/ Jennifer G. Damico
                                                            Jennifer G. Damico (P51403)




                                                     VARNUM LLP
                                                     Attorneys for Kent County Defendants


Dated: September 21, 2021                            By:    /s/ Peter A. Smit
                                                            Peter A. Smit (P27886)



                                                     CHAPMAN LAW GROUP
                                                     Attorneys for Corizon Defendants


Dated: September 21, 2021                            By:    /s/ Devlin Kyle Scarber
                                                            Devlin Kyle Scarber (P P64532)




                                                2
 Case 1:20-cv-00036-HYJ ECF No. 123, PageID.1185 Filed 09/21/21 Page 3 of 4




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

CHARLES JONES, as Personal Representative
of the Estate of WADE JONES, deceased,

              Plaintiff,                                      Case No.: 1:20-cv-00036
       v.                                                     Hon. Judge Hala Y. Jarbou
                                                              Magistrate Judge Sally J. Berens
KENT COUNTY, et al.,

              Defendants.
                                                                   /

BUCKFIRE LAW FIRM                            CHAPMAN LAW GROUP
Jennifer G. Damico (P51403)                  Ronald W. Chapman Sr., M.P.A.,
Attorney for Plaintiff                       LL.M. (P37603)
29000 Inkster Road, Suite 150                Devlin Kyle Scarber (P P64532)
Southfield, MI 48034                         Attorney for Corizon Defendants
(248) 569-4646                               1441 West Long Lake Rd., Suite 310
(248) 569-6737 (fax)                         Troy, MI 48098
Jennifer@buckfirelaw.com                     (248) 644-6326
                                             rchapman@chapmanlawgroup.com
                                             dscarber@chapmanlawgroup.com

VARNUM LLP
Peter Smit (P27886)
Timothy E. Eagle (P38193)
Kyle P. Konwinski (P76257)
Attorney for Kent County Defendants
P.O. Box 352
Grand Rapids, MI 49501
(616) 336-6537
pasmit@varnumlaw.com
teeagle@varnumlaw.com
kpkonwinski@varnumlaw.com
____________________________________________/


 ORDER OF DISMISSAL OF DEFENDANT MCGINNIS ONLY AND DISMISSAL OF
                     COUNT II (MONELL CLAIM)

       Pursuant to the parties' stipulation, and the Court being fully advised in the premises,



                                                 3
 Case 1:20-cv-00036-HYJ ECF No. 123, PageID.1186 Filed 09/21/21 Page 4 of 4




         IT IS HEREBY ORDERED that Plaintiff's claims against Defendant Rebecca McGinnis,

is dismissed with full prejudice and without costs.

         IT IS FURTHER ORDERED that Count II is dismissed in its entirety with full prejudice

and without costs.

         IT IS SO ORDERED.



Dated:
                                                      Hon. Judge Hala Y. Jarbou
                                                      U.S. District Court Judge




18460180.1




                                                 4
